DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 10/12/2021, wherein:
Claims 1, 30, and 32 have been amended; 
Claims 2-7, 21-29, and 31 remain as original or previously presented;
Claims 8-20 have been canceled; and
Claims 1-8 and 21-32 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for optimizing transactions which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors.  This judicial exception is not integrated into a practical application as 
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  
Analysis
Step 1 – (Statutory Categories) – 2019 PEG pg. 53
Claims 1-8, and 21-33 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: optimizing transactions.  The steps of: receive a digital representation of a biometric for a person in association with a transaction; access identity information for the person using the digital representation of the biometric; retrieve multiple payment methods from the identity information; use at least the identity information to determine a set of the multiple payment methods for the transaction that minimizes a cost to the person; and facilitate payment for the transaction using the set of the multiple payment methods; determine that delaying the payment for the transaction minimizes the cost to the person compared to other payment options using the multiple payment methods available for the transaction; and delay the payment for the transaction, when considered collectively as an ordered combination, recites the abstract idea of optimizing transactions.  
For independent claim 30, the claim recites an abstract idea of: optimizing transactions.  The steps of: access identity information for a person using a digital representation of a biometric for the person obtained in association with a transaction; use at least the identity information to determine a set of multiple payment methods for the transaction that minimizes a cost to the person, each the set of multiple payment methods identified using the identity information; and facilitate payment for the transaction using the set of multiple payment methods; determine that delaying the payment for the transaction minimizes the cost compared to other payment options using the set multiple payment methods available for the transaction because one of the set of multiple payment methods has a first cost prior to the delay and a second cost that is lower than the first cost after the delay; and delays the payment for the transaction when considered collectively as an ordered combination, recites the abstract idea of optimizing transactions.
For independent claim 32, the claim recites an abstract idea of: optimizing transactions. The steps of: determine a set of multiple payment methods for a transaction that minimizes a cost to a person, payment methods of the set of multiple payment methods identified using identity information for the person that is accessed using a digital representation of a biometric for the person that is obtained in association with the transaction;4Attorney Docket No. CLR0028.USU1 determine that delaying payment for the transaction minimizes the cost compared to other payment options using the set multiple payment methods available for the transaction; facilitate the payment for the transaction using the set of multiple payment methods after a delay; and maintain a loyalty program for a loyalty program provider, when considered collectively as an ordered combination, recites the  abstract idea of optimizing transactions.
receive a digital representation of a biometric for a person in association with a transaction; access identity information for the person using the digital representation of the biometric; retrieve multiple payment methods from the identity information; use at least the identity information to determine a set of the multiple payment methods for the transaction that minimizes a cost to the person; and facilitate payment for the transaction using the set of the multiple payment methods; determine that delaying the payment for the transaction minimizes the cost to the person compared to other payment options using the multiple payment methods available for the transaction; and delay the payment for the transaction, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors.  Based on similar reasoning and rationale, the steps of Independent claims 30 and 32 also recite Certain Methods of Organizing Human Activity.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than 
Dependent claims 2-7, 21-29, 31, and 33 recite similar limitations as claims 1, 30, and 32; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-4, 22, 31 and 33, the additional limitations of: wherein the set of the multiple payment methods includes one of the multiple payment methods, wherein the set of the multiple payment methods includes a combination of the multiple payment methods, wherein the set of the multiple payment methods includes at least one of: a credit card identifier; a debit card identifier; an airline miles account identifier; a savings account identifier; a checking account identifier; an investment account identifier; cryptocurrency; or a loyalty account identifier, wherein at least one of the multiple payment methods involves different costs corresponding to different transaction details, wherein the set of multiple payment methods includes an airline miles account identifier, and wherein the set of multiple payment methods includes at least two payment methods of the set of multiple payment methods, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales 
In claims 5-7, and 24, the limitations of facilitates the payment for the transaction by providing the set of the multiple payment methods to a merchant device associated with the transaction, facilitates the payment for the transaction by providing the set of the multiple payment methods to a merchant device associated with the transaction, facilitates the payment for the transaction by processing the payment using the set of the multiple payment methods, facilitates the payment for the transaction by submitting at least a portion of the set of the multiple payment methods to at least one payment processing device, facilitates the payment for the transaction by communicating with at least one payment method provider associated with at least one of the set of the multiple payment methods; under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors because these describe the intermediate steps of the underlying process optimizing transactions.
In claims 21, 23, and 25, the limitations of receives transaction details for the transaction; and uses the transaction details and the identity information to determine the set of the multiple payment methods, receives payment method information from at least one payment method provider associated with at least one of the multiple payment methods; and uses the payment method information and the identity information to determine the set of the multiple payment methods; provides information regarding the transaction to the at least one payment method provider, under the broadest reasonable 
In claims 26-28, the limitations of maintains a loyalty program for a loyalty program provider, wherein the loyalty program comprises one of the set of the multiple payment methods, determines that delaying the payment for the transaction minimizes the cost to the person because one of the set of multiple payment methods has a different cost prior to and after the delay, wherein a cash back program tier rotates after the delay, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors because these describe further variations of payment methods and facilitating payments.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the biometric payment system, at least one processing unit, a merchant device, a payment processing device, and a loyalty program”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions including advertising, marketing or sales activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 30, and 32 only recite the additional elements of “a biometric payment system, at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions”.  A plain reading of Figure 1, and associated descriptions in at least para. 0061 of the specification stating “the biometric payment system device 101 may be any kind of electronic device and/or cloud, and/or other computing arrangement…one or more desktop computing devices, laptop computing devices, server computing devices, mobile computing devices, smart phones, printers, displays, kiosks, vehicles, kitchen appliances, entertainment system devices, digital media players, and so on” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a biometric payment system, at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 30, and 32 are directed to an abstract idea. 

   
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 30, and 32 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a biometric payment system, at least one non-transitory storage medium that stores instructions; at least one processing unit that executes the instructions, and a loyalty program” to perform the steps of: receive a digital representation of a biometric for a person in association with a transaction; access identity information for the person using the digital representation of the biometric; retrieve multiple payment methods from the identity information; use at least the identity information to determine a set of the multiple payment methods for the transaction that minimizes a cost to the person; and facilitate payment for the transaction using the set of the multiple payment methods; determine that delaying the payment for the transaction minimizes the cost to the person compared to other payment options using the multiple payment methods available for the transaction; and delay the payment for the transaction, and based on similar reasoning and rationale for the steps of independent claims 30 and 32, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receive a digital presentation of a biometric…”, and “retrieve multiple payment methods…”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “access identity information”, “determine a set of the multiple payment methods…”, “facilitate payment…”, and “determine that delaying the payment…”.   Therefore, independent claims 1, 30, and 32 are not patent eligible.  
In addition, the dependent claims 2-7, 21-29, 31, and 33 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the computer, the report, the weighted directed graph structure, the apparatus, the prioritization module, and the graphic processor” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to 

Allowable Subject Matter
Claims 1-7, and 21-33 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 30, and 32 over prior art.
The closest prior art of record is US 2013/0036048 to Campos et al. (hereinafter referred to as Campos), US 2015/0006270 to Xu et al. (hereinafter referred to as Xu), US 7,747,528 to Robinson et al. (hereinafter referred to as Robinson), and KR 20200133561 to Choi et al. (hereinafter referred to as Choi).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 30, and 32.  For independent claim 1, the prior art of Campos, Xu, Robinson, and Choi specifically do not disclose: “access identity information for the person using the digital representation of the biometric; retrieve multiple payment methods from the identity information; use at least the identity information to determine a set of the multiple payment methods for the transaction that minimizes a cost to the person; facilitate payment for the transaction using the set of the multiple payment methods; determine that delaying the payment for the transaction minimizes the 

Response to Arguments 
Applicant’s arguments with respect to claims 1-7, and 21-33 have been fully considered by the Examiner.  Applicant’s arguments with respect to the rejection of claims 1-7, and 21-33 under 35 USC 101 have been fully considered by the Examiner.  However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-7, and 21-33 under 35 USC 101 are maintained.
The Applicant argues that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claims are directed to a patent-eligible method that integrates any alleged abstract idea into a practical application of using the identity information accessed using the digital representation of the biometric to determine a set of multiple payment methods for the transaction that minimizes a cost to the person and determines that delaying the payment minimizes the cost to the person compared to other payment options.  Applicant further argues on page 7 of their Remarks that the “limitations of the claims allow the claimed system to perform functions that the system was not previously able to perform, as well as improving the efficiency and operation of the system by reducing duplicate data storage and/or other equipment, decreasing processor and/or network traffic burden, and so on”.  Applicant also states that the 
Examiner respectfully disagrees with Applicant’s argument.  Using a system comprising a processor to receive a transaction information with a biometric of a person to determine which payment method minimizes a cost and which payment can be delayed to minimize the cost, is not an improvement to the functioning of a computer, or to any other technology or technical field and is also not a technical solution to a problem.  A computer system generating/receiving information over a network to/from a correspondent institution is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of “a biometric payment system, at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions, and a loyalty program” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, the limitations do not meet the criteria or considerations as indicative of integration into a practical application.  Examiner also respectfully disagrees with Applicant’s argument under Step 2B of the 2019 PEG, that the amended claim 
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 30, and 32 under 35 USC 103, the Examiner agrees that the prior art of Campos, Xu, and Robinson fail to disclose the amended limitations of the amended independent claims.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Cornick et al. (US 2019/0186077) teaches a method for a financial transaction system having a secure biometric verification system.
Monaco et al. (US 2019/0147485) teaches a POS terminal for facilitating custom merchant-funded rewards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        2/18/2022